Citation Nr: 0401179	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
right knee injury with degenerative changes, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left knee injury with degenerative changes, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for dyshidrotic eczema 
of the fingers, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran's claim for 
service connection for PTSD, and assigned an initial 
disability rating of 30 percent for this disorder (except for 
a temporary 100 percent total rating under 38 C.F.R. § 4.29 
from February 1, 2001 to February 28, 2001), and denied the 
veteran's claims for increased ratings for his service-
connected right knee disorder, left knee disorder, and 
dyshidrotic eczema of the fingers, all rated as 10 percent 
disabling.  The veteran filed a timely appeal to these 
determinations.


REMAND

Notwithstanding the efforts undertaken to prepare these 
claims for appellate review, the Board finds that a remand is 
in order.  The Board will remand these claims to ensure full 
and complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 20000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate his increased rating claims, what his 
responsibilities were with respect to the claims, and whether 
VA would assist him in any manner, and despite the fact that 
these matters were raised in the veteran's initial claim.  In 
particular, the Board observes that while a VCAA letter 
regarding unspecified service connection claims was sent to 
the veteran in July 2001, it did not address the general 
issue of establishing increased disability ratings, much less 
the specific increased rating claims asserted by the veteran 
in his March 2000 initial claim for increase.

In addition, the Board observes that the veteran has not 
undergone VA examinations of his knees and skin since the 
time of a VA contract examination in September 2000, and it 
does not appear that he has ever been afforded a VA PTSD 
examination.  Therefore, the Board finds that this case must 
be remanded with instructions that the RO schedule the 
veteran for current VA examinations of his disabilities in 
order to accurately assess the current level of disability 
caused by the veteran's service-connected disorders.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern). 

Finally, the Board also notes that in the veteran's October 
2002 notice of disagreement (NOD), his representative 
indicates that with respect to issues number 1, 3, 4, and 5 
in the January 2002 rating decision, "[i]f any claim was 
granted a rating or an increased rating, the veteran also 
seeks to appeal that claim to the Board of Veterans Appeals 
for a still higher rating and for an earlier effective 
date."  In this regard, the Board notes that in the January 
2002 rating decision service connection was granted for PTSD 
and a 30 percent disability rating was assigned for that 
disability effective from March 16, 2000.  It thus appears 
that the veteran has filed a notice of disagreement with not 
only percentage assigned his PTSD, but also with the 
effective date of that award.  Further, the Board notes that 
in February 2002, the veteran filed a claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).  That claim was 
denied in an August 2002 rating decision.  In the veteran's 
March 2003 substantive appeal, it is specifically indicated 
that the veteran is seeking an individual unemployability 
rating.  This statement can be reasonably construed as a 
notice of disagreement with the August 2002 rating decision 
regarding the veteran's entitlement to a TDIU.  While the 
Board may not exercise jurisdiction on claims in the absence 
of a properly perfected appeal, these issues must be remanded 
for the issuance of a statement of the case.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Although the Board has in the 
past referred such matters to the RO for appropriate action, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Additionally, on remand, the RO should complete 
any additional development deemed necessary.  38 C.F.R. § 
19.26 (2003).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC for 
the following actions:

1.  The veteran should be afforded VA 
psychiatric, orthopedic and 
dermatological examinations to determine 
the nature and severity of his PTSD, 
residuals of a right knee injury with 
degenerative changes, residuals of a left 
knee injury with degenerative changes, 
and dyshidrotic eczema of the fingers.  
The claims folder should be made 
available to the examiners for review 
before the examinations.  Any and all 
tests deemed necessary by the examiners 
for a full evaluation should be 
accomplished.

Regarding the orthopedic examination of 
the veteran's knees, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, or pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
appellant's claims for increased ratings.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found 
at 38 C.F.R. § 3.159, are fully complied 
with and satisfied.  The RO should also 
notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with any 
applicable legal precedent as well as the 
recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  

3.  The RO should provide the veteran and 
his representative a statement of the case 
(with an appropriate period of time to 
respond) pertaining to the issue of 
entitlement to an effective date earlier 
than March 16, 2000 for the award of 
service connection and assignment of 30 
percent for PTSD, and entitlement to a 
TDIU in accordance with all governing 
legal criteria, unless those matters are 
resolved by granting the benefits sought, 
or by the veteran's withdrawal of his NOD.  
See 38 C.F.R. § 19.26 (2003); see also 
Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
should those matters thereafter be 
returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2003).

4.  The RO should readjudicate the 
veteran's claims for an initial disability 
rating in excess of 30 percent for (PTSD), 
and increased ratings for residuals of a 
right knee injury with degenerative 
changes, residuals of a left knee injury 
with degenerative changes, and dyshidrotic 
eczema of the fingers, all currently rated 
as 10 percent disabling.  If any benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided a new SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection 


with his appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.  



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




